t c summary opinion united_states tax_court doris gaines and george gaines petitioners v commissioner of internal revenue respondent docket no 6421-15s filed date nathan b kennedy for petitioners michael t garrett for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and imposed sec_6662 accuracy-related_penalties with respect to petitioners’ federal_income_tax as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure after concessions the issues for decision are whether petitioners are entitled to trade_or_business expense deductions for each year in issue for car and truck expenses entitled to an dollar_figure itemized_deduction for for charitable_contributions attributable to gifts other than cash and liable for sec_6662 accuracy-related_penalties 2petitioners concede that respondent properly increased their gross_receipts reported on schedule c profit or loss from business by dollar_figure for to account for the dollar_figure in nonemployee compensation mrs gaines received from life line foster care agency and all of the adjustments in the notice related to the deductions claimed on a schedule c other than the deductions for car and truck expenses background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in colorado mrs gaines petitioner holds an undergraduate degree in social science and a master’s degree in social work from march through date petitioner worked as an independent_contractor for life line foster care agency life line during each year in issue petitioner also worked in the women’s clothing department of saks fifth avenue and neiman marcus at all times relevant petitioners owned a lexus ls400 lexus petitioner maintained mileage logs for the lexus that show beginning and ending odometer readings and mileage driven weekly petitioners’ and federal_income_tax returns were prepared by a paid income_tax_return_preparer but petitioner who was the only witness called on petitioners’ behalf at trial could not recall the name of the return preparer and that information is not otherwise in the record as relevant here each return includes a schedule c relating to a business identified as hope consultants hope petitioner is shown as the owner of hope on each schedule c but she could not recall whether hope was actually engaged in any trade_or_business during or in any event petitioners reported income and expenses on the schedules c relating to hope as follows item income gross_receipts or sales dollar_figure -0- -0- gross_income big_number -0- -0- expenses car and truck big_number dollar_figure dollar_figure depreciation and sec_179 big_number big_number big_number insurance -0- -0- legal and professional big_number big_number office big_number -0- -0- rent or lease of other business property -0- big_number -0- supplies -0- -0- meals and entertainment -0- -0- utilities big_number -0- -0- other big_number big_number total big_number big_number big_number net profit loss big_number big_number big_number the gross_income shown on the return is a portion of the income petitioner received from life line the net losses shown on the schedules c are taken into account in the adjusted gross incomes reported on petitioners’ and returns petitioners’ return also includes a schedule a itemized_deductions and a form_8283 noncash charitable_contributions petitioners claimed an dollar_figure charitable_contribution_deduction for gifts other than cash on the schedule a the form_8283 indicates that this deduction is attributable to clothing donations made to goodwill at trial petitioner testified that the deduction related to donations of clothing that were made to a church that might or might not be still in existence as relevant here in the notice respondent disallowed all of the deductions claimed on the schedule c for each year in issue disallowed the deduction for noncash charitable_contributions for for failure to substantiate the amount claimed and imposed a sec_6662 accuracy-related_penalty for each year in issue on several grounds including n egligence or disregard of rules or regulations and substantial_understatement_of_income_tax other adjustments made in the notice need not be discussed because the adjustments are computational have no consequence to the deficiencies here in dispute or as noted have been agreed to between the parties 3because allowable itemized_deductions were less than the standard_deduction respondent disallowed otherwise allowable itemized_deductions claimed on the schedule a and allowed petitioners the standard_deduction discussion i disputed deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs 4petitioners do not claim and the record does not show that the provisions of sec_7491 are applicable and we proceed as though they are not a car and truck expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if deductible under sec_162 or otherwise expenses described in sec_274 namely travel entertainment gift and listed_property expenses may not be deducted unless the strict substantiation requirements of that section are satisfied 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date listed_property includes any passenger_automobile sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure for travel away from home or expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date petitioners claimed deductions for car and truck expenses for each year in issue on a schedule c related to hope petitioner could not remember and it is not otherwise clear how the deductions for car and truck expenses were calculated ie whether by actual expenses or the standard mileage rate petitioners now take the position that they are entitled to deductions for car and truck expenses using the standard mileage rate applied to the mileage shown on petitioner’s mileage logs petitioner’s mileage logs are not sufficient to support the deductions in addition to other infirmities the logs merely show weekly odometer readings they do not include the detailed information contemplated by the above-referenced regulation petitioner claims to have mileage logs showing the necessary detail but she was unwilling to disclose those logs to respondent according to petitioner to do so would violate confidentiality obligations owed to her clients because petitioner would not allow respondent to review these logs the court declined petitioners’ invitation to an ex_parte in_camera review and the logs were not otherwise offered into evidence by petitioners needless to say we cannot take into account materials not included in the record the evidence petitioners offered is insufficient to support their claim to the car and truck expense deductions here in dispute and respondent’s disallowances of those deductions are sustained 5a taxpayer may deduct vehicle expenses using either actual cost or the standard mileage rate see sec_1_274-5 income_tax regs b charitable_contribution generally sec_170 allows a deduction for any charitable_contribution made by the taxpayer for a noncash contribution of property in general the amount of the allowed deduction is the contributed property’s fair_market_value at the time of contribution sec_1_170a-1 income_tax regs the property’s value also determines the applicable substantiation requirements first any contribution of dollar_figure or more must satisfy the requirement of sec_1_170a-13 income_tax regs which provides that to be allowed a charitable_contribution_deduction of dollar_figure or more the taxpayer must substantiate the contribution with a contemporaneous written acknowledgment from the donee organization second for noncash contributions in excess of dollar_figure a taxpayer must maintain reliable written records with respect to each donated item sec_170 and b sec_1_170a-13 and income_tax regs these 6an acknowledgment is contemporaneous if the donee provides it on or before the earlier of the date on which the taxpayer files a return for the year of the contribution or the due_date including extensions for filing that return sec_170 the acknowledgment must include a description but not value of any property other than cash contributed state whether the donee provided any goods or services in exchange for the gift and include a description and good-faith estimate of the value of any goods or services the donee provided sec_170 sec_1_170a-13 income_tax regs records must include inter alia the approximate date and manner of the property’s acquisition a description of the property in detail reasonable under the circumstances the property’s cost or other basis the property’s fair_market_value at the time of contribution and the method by which its fair_market_value was determined sec_1_170a-13 c and d i a and b income_tax regs third for noncash contributions of property with a claimed value of dollar_figure or more a taxpayer must--in addition to satisfying both sets of requirements described above--obtain a qualified_appraisal of the donated item s and attach to his tax_return a fully completed appraisal_summary on form_8283 sec_170 jorgenson v commissioner tcmemo_2000_38 the irs has prescribed form_8283 to be used as the appraisal_summary sec_1 170a- c income_tax regs petitioners claimed an dollar_figure charitable_contribution_deduction on the schedule a for according to petitioners the deduction relates to donations of various items of petitioner’s clothing to a church other than generalized references to various clothing designers and the quality of the items petitioners 7petitioners did not explain the discrepancy between the donee shown on petitioners’ return and the donee referenced in petitioner’s testimony claimed to have donated no details as to the number of specific items donated or the value of any specific item have been provided petitioners did not present any written substantiation for the charitable_contribution_deduction nor could petitioner recall how the value of the donations was calculated petitioners have failed to establish their entitlement to the charitable_contribution_deduction claimed on their return and respondent’s disallowance of the deduction is sustained ii sec_6662 accuracy-related_penalty according to respondent petitioners are liable for a sec_6662 accuracy-related_penalty for each year in issue because among other reasons the underpayment_of_tax required to be shown on their return for each year is a substantial_understatement_of_income_tax see sec_6662 and b respondent bears the burden of production with respect to the imposition of the penalty for each year see sec_7491 and that burden has been met because the understatement of income_tax exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs 8for each year in issue the deficiency underpayment_of_tax and understatement of income_tax are computed in the same manner see sec_6211 sec_6662 sec_6664 petitioners have failed to show that they had reasonable_cause and acted in good_faith with respect to the underpayment for any of the years in issue see sec_6664 116_tc_438 petitioners are liable for the sec_6662 accuracy-related_penalty for each year in issue to reflect the foregoing decision will be entered for respondent
